Citation Nr: 0420305	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran retired from active duty in October 1977 with 
more than twenty years of active service.  

This appeal arises from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The Board of Veterans' Appeals 
(Board) in August 2000 issued a decision finding the 
appellant's claim well grounded and remanding the claim for 
further development.  The claim has now been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1998.  The cause of his 
death was non-small cell carcinoma of the lung.  

2.  During the veteran's lifetime, service connection was 
established for a detached retina of the right eye, bursitis 
of the left shoulder, residuals of removal of the left 
testicle, residuals of surgery on the right second toe, 
hearing loss and Peyronnie's disease.  

3.  The evidence does not demonstrate that the veteran served 
in the Republic of Vietnam or that his duties while serving 
in Thailand involved duty or visitation in the Republic of 
Vietnam.  There is no evidence which verifies the veteran was 
exposed to herbicides in service.  

4.  The medical evidence does not demonstrate that a service-
connected disability played a significant role in causing, 
contributing to, or accelerating the veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
February 1998 rating decision and November 1998 statement of 
the case, the appellant and her representative were apprised 
of the applicable law and regulations and given notice as to 
the evidence needed to substantiate her claim.  In addition, 
by letters dated in November 2000, September 2000 and July 
2003, she was given additional notice of the evidence needed 
to substantiate the claim on appeal, and the appellant was 
asked to submit or authorize the RO to obtain additional 
relevant evidence.  The RO explained the provisions of the 
VCAA to the appellant in a May 2003 letter.  The RO issued a 
supplemental statement of the case to the appellant in March 
2003 which set out the new regulations, listed the evidence 
obtained and considered, and noted the additional actions 
taken by the RO, and again set out the applicable 
regulations.  The RO clearly explained to the appellant that 
her claim was denied because presumptive exposure to Agent 
Orange was only applicable for veterans who either served in 
the Republic of Vietnam, whose duties required either service 
or visitation in The Republic of Vietnam while serving in 
other locations, or when evidence demonstrated the veteran 
had been exposed to Agent Orange in service.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
service medical facility records, private medical records, 
and the veteran's service personnel folder.  VA has made 
every effort to assist the appellant in substantiating her 
claim.  The RO repeatedly contacted the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) requesting the 
veteran's unit records from his period of service in 
Thailand.  They responded that the request did not contain 
sufficient detail and the time frame was too broad to be 
researched.  The regulations provide that the claimant must 
provide sufficient details for VA to obtain and locate 
evidence.  38 C.F.R. § 3.159(c)(1)(i)(2003).  In the instance 
the appellant was unable to specify when and where she 
believed her husband was exposed to Agent Orange during his 
service in South East Asia, only that he was in Thailand and 
Laos.  The Board has concluded the RO completed the 
development ordered in the August remand to the extent 
possible.  Stegall v. West, 11  Vet. App. 268 (1998).  The 
Board has concluded there is no reasonable possibility that 
any further efforts to assist the appellant would 
substantiate her claim.  38 C.F.R. § 3.159(d)(2003).  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  The Board finds, therefore, that the 
evidence in this case is sufficient to render a determination 
and that the Board may consider her claim at this time.  

Factual Background and Analysis.  The appellant is seeking 
service connection for the cause of the veteran's death.  The 
death of a veteran will be considered as having been due to 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

The veteran's Certificate of Death reveals he died on January 
[redacted], 1998.  At the time of his death he was hospitalized at 
William Beaumont Army Medical Center.  The cause of his death 
was non-small cell carcinoma of the lung, which was listed as 
the primary site of his carcinoma.  Tobacco use did not 
contribute to his death.  No autopsy was performed.  

The January 1998 records of his terminal hospitalization at 
William Beaumont Army Medical Center indicate the veteran was 
initially diagnosed with non-small cell carcinoma in December 
1997.  Additional final diagnoses included bilateral brain 
metastasis, pleural effusion, hypertension, and diabetes 
mellitus.  

During the veteran's lifetime, service connection was 
established for a detached retina of the right eye, bursitis 
of the left shoulder, residuals of removal of the left 
testicle, residuals of surgery on the right second toe, 
hearing loss and Peyronnie's disease.  There is no medical 
evidence of record which indicates that any of the above 
disabilities caused, contributed to or hastened the veteran's 
death.  

There has been no dispute as to the primary disease process 
which led to the veteran's death or to the date of its onset.  
The appellant has not asserted that the veteran's 
disabilities noted in the final diagnoses in January 1998 
began in service or during the initial post service year.  
That is consistent with the service medical records which do 
not include any references to diagnosis of cancer of the lung 
in service or during the initial post service year.  The 
Board has concluded service connection for the cause of the 
veteran's death based on the regulations providing 
presumptive service connection for chronic diseases found at 
38 C.F.R. §§ 3.307(a)(3) and 3.309(a) (2003) are not 
applicable in this case.  

The appellant in her notice of disagreement in July 1998 
asserted the veteran's lung carcinoma was caused by exposure 
to Agent Orange in service.  She stated the veteran served in 
Southeast Asia from August 1970 to August 1971 in Laos.  
Respiratory cancers are included in the list of diseases 
presumed to be associated with exposure to Agent Orange.  
38 C.F.R. § 3.309(e)(2003).  In order for the presumptive 
regulations to apply the evidence must demonstrate either 
that the veteran served in the Republic of Vietnam or that he 
was exposed to Agent Orange in service.  The Board has 
reviewed the evidence to determine if the veteran either 
served in the Republic of Vietnam or for evidence of exposure 
to Agent Orange in service.  

The statute provides presumptive service connection for 
diseases specified as related to exposure to herbicides for 
veterans who served in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116 (West 2002).  The threshold question the appellant 
must over come for the presumption to be applicable is that 
the veteran must have served in the Republic of Vietnam.  The 
regulation reads as follows:

A veteran who, during active military, 
naval or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975, shall be presumed to have 
been exposed during such service to an 
herbicide agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.     Service in 
the Republic of Vietnam includes service 
in the waters offshore and service in 
other locations if the conditions of 
service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. 
§ 3.307(5)(iii), 3.313 (2003).  

The appellant in her notice of disagreement did not assert 
the veteran served in the Republic of Vietnam she indicated 
he served in South East Asia, specifically in Laos.  That is 
consistent with the veteran's service personnel records which 
indicate he was not awarded a Vietnam Service Medal.   See 
Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part III, Chapter 4, Section 4.24 (which 
states that a Vietnam Service Medal will be accepted as 
evidence the veteran served in the Republic of Vietnam.)  For 
that reason the Board has carefully reviewed VAOPGPREC 7-93 
for guidance.  It defined service in Vietnam under 38 C.F.R. 
§ 3.313 (2003).  It specifically addressed the issue of 
whether a veteran who flew military missions in Vietnamese 
airspace was included.  The veteran served in the United 
States Air Force.  The General Counsel concluded that flying 
through the airspace above Vietnam was not considered in the 
term "duty or visitation" included in the definition of 
Vietnam service noted in 38 C.F.R. § 3.313 (2003).  The 
definition of "service involved duty or visitation" means 
actual presence on the ground or in the waters offshore.  

In an effort to assist the appellant with her claim the Board 
remanded the claim in August 2000.  The purpose of the remand 
was to attempt to locate service personnel records or 
histories which might verify the veteran's actual duty or 
visitation in the Republic of Vietnam or exposure to Agent 
Orange.  The RO repeatedly requested the veteran's second 
packet of service personnel records.  They also pursued 
obtaining the veteran's unit records.  In October 2002 the RO 
finally received the veteran's service personnel records 
which included the veteran's Performance Reports for the 
period of his service from July 1970 to May 1971 and May 1971 
to August 1971 at Udorn, Thailand Air Force Base.  The U.S. 
Armed Services Center for Research of Unit Records from which 
the RO had requested the veteran's unit records (USASCRUR) 
responded in April 2002 that the request did not include 
specific dates, within a sixty day window, to facilitate a 
research request.  

A thorough review of the veteran's service medical records 
and service personnel records did not provide any evidence 
the veteran's duties required duty or visitation in the 
Republic of Vietnam.  His Performance Reports for the period 
of his duty in Thailand indicate he was responsible for 
maintenance and buildup of all general purpose bombs, 
ammunition, rockets and preparation of fuses.  He was also 
responsible for Explosive Safety, storage and inventory of 
all combat munitions utilized by the unit.  There is nothing 
in the report which indicates any duty or visitation in the 
Republic of Vietnam.  There is nothing which indicates he was 
exposed to Agent Orange.  

In March 2004 the appellant again stated that her husband had 
been in Laos.  She clearly stated she had not said he was in 
Vietnam.  Based on the evidence of record the Board has 
concluded the presumptive provisions of 38 C.F.R. 
§ 3.307(5)(iii)(2003) are not applicable in the case as the 
evidence does not demonstrate the veteran served in the 
Republic of Vietnam as defined by the law and regulations or 
that he was exposed to Agent Orange in service.  

In the absence of application of the presumptive provisions 
of 38 C.F.R. § 3.307 and 3.309 the appellant has the burden 
of demonstrating the veteran was exposed to Agent Orange in 
service.  The appellant as not presented evidence of any 
exposure to Agent Orange in service nor has she identified a 
specific time, place or location at which she believes the 
veteran was exposed.  

In January 2003 the Assistant Secretary of Defense provided 
an inventory of documents to VA from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) which listed 
specific dates and locations of herbicide use in location 
outside Vietnam and Korea.  The Board compared the locations 
at which the veteran served and his dates of service and 
found no matching locations and dates indicating he had been 
present when herbicides were used.  

In the present circumstances the Board has concluded that 
there is no reasonable possibility that further assistance to 
the appellant would substantiate her claim.  38 C.F.R. 
§ 3.159 (2003).  The appellant has not provided any specific 
information as to when or where the veteran was exposed to 
herbicides in service other than during his tour of duty in 
South East Asia.  At this time the Board is unaware of any 
other sources which might verify the veteran was exposed to 
Agent Orange or another herbicide in service.  

In the absence of evidence demonstrating the veteran was 
exposed to Agent Orange in service, service connection is not 
warranted for carcinoma of the lung.  As service connection 
for carcinoma of the lung has not been established by the 
evidence, service connection for the cause of the veteran's 
death is not warranted.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



